I115th CONGRESS1st SessionH. R. 567IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Ms. Sánchez (for herself, Ms. Shea-Porter, Mr. Cicilline, Ms. Kaptur, Mr. Blumenauer, Ms. Michelle Lujan Grisham of New Mexico, Mr. O'Halleran, Mr. Thompson of Mississippi, Mr. McGovern, Mr. Butterfield, Mr. Langevin, Mr. Ellison, Ms. Jayapal, Ms. Pingree, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to clarify the application of the restriction on the appointment of relatives to a position in the Federal Government, and for other purposes. 
1.Short titleThis Act may be cited as the Relatives in Government Getting Employment Dishonorably Act or the RIGGED Act.  2.Employment of relatives; restrictions (a)In generalSection 3110 of title 5, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (1)(A) by inserting , including the White House Office and the Executive Office of the President after Executive agency; 
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and  (C)by inserting after paragraph (1) the following: 
 
(2)civilian position means any existing or newly created position in an agency, including a position acting in a professional or official capacity as a consultant or advisor, regardless of whether such position is voluntary, gratuitous, or authorized by law to be compensated;;  (2)in subsection (b), by striking A public official may not and inserting Notwithstanding any other provision of law, a public official may not; and 
(3)in subsection (c)— (A)by inserting shall be removed immediately and after in violation of this section; and  
(B)by striking as pay and inserting as salary or expenses. (b)Application of prohibited personnel practicesSection 2302(a)(2)(C) of title 5, United States Code, is amended by inserting , including the White House Office, after Executive agency. 
